Dismissed and Opinion Filed October 28, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01191-CR
                                      No. 05-14-01192-CR

                        DEIONTA RAYSHAUD HOOPER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-25696-W, F13-25703-W

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
141192F.U05
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                       JUDGMENT

DEIONTA RAYSHAUD HOOPER,                           On Appeal from the 363rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F13-25696-W.
No. 05-14-01191-CR        V.                       Opinion delivered per curiam before Justices
                                                   Bridges, Lang, and Evans.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 28th day of October, 2014.
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                       JUDGMENT

DEIONTA RAYSHAUD HOOPER,                           On Appeal from the 363rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F13-25703-W.
No. 05-14-01192-CR        V.                       Opinion delivered per curiam before Justices
                                                   Bridges, Lang, and Evans.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 28th day of October, 2014.